Filed 2/16/21 P. v. Jaime CA2/4
          NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
               SECOND APPELLATE DISTRICT
                      DIVISION FOUR



 THE PEOPLE,                                                 B303522

        Plaintiff and Respondent,                            Los Angeles County
                                                             Super. Ct. No. KA118816
        v.

 MARK JAIME,

        Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Mike Camacho, Judge. Affirmed.
      Edward H. Schulman, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Attorney General, Jaime L. Fuster and Joseph P. Lee, Deputy
Attorneys General, for Plaintiff and Respondent.
                       INTRODUCTION

      A jury convicted defendant and appellant Mark Jaime of
four sex offenses for molesting his daughter over a period of
several years. The trial court sentenced him to 38 years to life in
state prison. On appeal, Jaime raises three arguments: (1)
statements he made during a police interview were inadmissible
because he was in custody and not given Miranda1 warnings; (2)
the statements were inadmissible because they were involuntary;
and (3) the trial court prejudicially erred by giving a modified
version of the flight instruction. We affirm.

               PROCEDURAL BACKGROUND

       The Los Angeles County District Attorney filed an amended
information charging Jaime with two counts of oral copulation or
sexual penetration with a child 10 years old or younger (Pen.
Code,2 § 288.7, subd. (b); counts one and four), one count of lewd
conduct upon a child under the age of 14 (§ 288, subd. (a); count
two), one count of forcible oral copulation (§ 288a, subdivision
(c)(2)(A); count three),3 and one count of oral copulation (§ 288a,
subdivision (b)(1); count five).4 The jury found Jaime guilty on
counts one, two, four, and five. The trial court’s sentence of 38

1    Miranda v. Arizona (1966) 384 U.S. 436 [86 S.Ct. 1602, 16
L.Ed.2d 694].
2    All further undesignated statutory references are to the
Penal Code.
3     Effective January 1, 2019, setion 288a was renumbered as
section 287.
4     The trial court later granted Jaime’s motion for judgment
of acquittal on count three under section 1118.1.




                                 2
years to life in state prison was calculated as follows: two
consecutive terms of 15 years to life on counts one and four, a
consecutive upper term of eight years on count two, and a
concurrent term of three years on count five. Jaime timely
appealed.

                  FACTUAL BACKGROUND

   I.    Prosecution case

       Jaime’s daughter M.J. testified Jaime molested her from
the time she was eight years old until she was 17 years old. When
Jaime first molested her, their family lived in a two-bedroom
apartment in West Covina. Jaime called her into a room, told her
to take off her pants, touched her vagina, and ordered her to
touch her vagina. Later, he would show her how to masturbate,
explain why she should do so, and occasionally ask her how often
she would masturbate. Jaime molested M.J. “a few times a
month” from the time she was eight years old until she was 13 or
15. Similar activity, along with acts of oral copulation and
penetration, continued “a few times every month” until M.J. was
13 or 14 years old. Jaime would orally copulate M.J., and she
would orally copulate him. These activites would begin with
Jaime asking M.J. if she wanted to “play.” M.J. felt obligated to
say yes because Jaime was her father. Jaime cautioned M.J. that
if she told anyone about what was happening it would tear their
family apart.
       When M.J. was 11 or 12 years old, the family moved to a
three-bedroom apartment in West Covina where she had her own
bedroom. Around this time, Jaime came into her room to “play”




                                 3
and told her he wanted to do something different. He told her
what he wanted would only hurt for a little bit, then he inserted
his penis into her vagina. This may have also occurred on one
other occasion.
       Once M.J. was about 12 or 13, she began to speak up and
tell Jaime she no longer wanted to “play.” In response, Jaime
berated her, withheld privileges, and frequently lectured her for
hours on end. M.J. would often stay away from the house and
hang out with friends to avoid contact with Jaime.
       When M.J. was a senior in high school and 17 years old,
she lost her cell phone. When she asked Jaime to replace it, he
replied, “[w]hat’s in it for me?” M.J. understood the question to be
a request for sex. Jaime told her to take off her shirt, touched her
breasts, and told her to take off her pants and go to the bedroom.
Inside the bedroom, he grabbed her breasts and orally copulated
her. Immediately after the incident, M.J. swabbed her vagina
with a Q-tip and put the sample in a plastic bag; she was afraid
no one would believe her without evidence. Having the sample
gave her confidence to reveal her father’s abuse to others.
       A few weeks later, and while experiencing serious health
issues she attributed to her father’s abuse, M.J. decided to tell
her mother and brother what had happened. That day, the entire
family, including Jaime, drove together to the police station,
where M.J. turned the Q-tip swab over to West Covina Police
Officer Joseph Melnyk.
       A Los Angeles County Criminalist analyzed the Q-tip, and
concluded both M.J. and Jaime’s DNA were present, though she
could not determine whether Jaime’s DNA on the swab came
from sperm cells.




                                 4
       M.J.’s older brother G.J. testified regarding M.J.’s
revelation of Jaime’s abuse. When G.J. confronted Jaime about
M.J.’s accusations, Jaime’s response was “I’m not going to say yes
or no, but that’s not exactly what happened.” Later that day,
Jaime admitted he engaged in oral sex with M.J. once a few
months earlier, but denied that there had been any penetration.
That same day, G.J. spoke to the police and related his father’s
admission.
       At about 4:30 p.m. on August 9, 2018, Officer Melnyk was
called to the lobby of the West Covina Police Department to meet
Jaime’s family. Jaime told Officer Melnyk that M.J. wanted to
speak with him, and “whatever she says is what happened.”
Officer Melnyk escorted M.J. to an interview room, where they
discussed the matter for at least an hour. During their
conversation, M.J. gave him a resealable bag containing a Q-tip,
which he booked into evidence. Officer Melnyk also spoke with
M.J.’s mother, then contacted West Covina Police Detectives
Pedraza and Pruitt, who worked on sexual assault cases.
       Detectives Pedraza and Pruitt recorded an interview with
Jamie, and the interview was played for the jury at
trial.Detective Pedraza first asked, “Hey, Mark, what do you
think about what’s going on here? What are your thoughts?”
Jaime replied, “[m]m you pulled in my daughter and she talked to
you guys.” When Detective Pedraza pressed Jaime on why he
would do the things M.J. had accused him of doing, Jaime
responded, “All I know is that um my family – my daughter she is
in pain. I’m fine. I have nothing to say.” Detective Pedraza said,
“You’re ok with your daughter being in pain? You don’t want her
to feel better?” Jaime replied, “No, whatever she wants to say
happened, happened. That’s up to her.” Jaime also said,




                                5
“Whatever she said is ok, and I’ll go,” “I surrender myself,” and
“Take me.”
       When Detective Pedraza continued, “[S]he’s saying you
guys had sex,” Jaime said, “I don’t know man. You’re . . .
presenting me with some type of narrative and I’m going ok, I
don’t know. Whatever she wants, that’s fine.” Jaime also said,
“All I’m saying is that all – you have all the answers. She gave
them to you.” Jaime later added, “[I]t doesn’t matter what she
said. I’m ready to accept any type of punishment.” The interview
concluded with Jaime being arrested for forcible oral sex and
intercourse with M.J.

   II.   Defense case

      Jaime testified in his defense as follows. He denied M.J.’s
accusations of sexual misconduct. He also denied telling her he
would only buy her a new phone if she engaged in sexual activity
with him. Five or six days before the family went to the police,
Jaime and his wife argued with M.J. because she got tattoos. The
tattoos, he said, were indicative of M.J.’s defiance of her parents
over the years. Jaime threatened to throw M.J. out of the house
and not send her to college if she continued her defiance.
      That same day, M.J. spoke with her mother. The next day,
M.J.’s mother took M.J. to stay with her aunt. Before going to the
police, M.J. told Jaime she would not go to the police if he left the
house. Jaime denied admitting to his family that he engaged in
sexual misconduct with M.J. He went to the police because he did
not want to further disrupt the family.
      Jaime provided further testimony regarding M.J.’s request
for $300 for a new phone. He claimed that when he explained




                                  6
why he would not give her the money, she voluntariy exposed
herself to him and offered to repay him sexually. He refused her
offer and told her to leave. Later that day, Jaime gave M.J. the
money for the phone and asked her to go into his bedroom so he
could give her a lecture. M.J. went into the bedroom, took off her
clothes, laid down in the bed, and offered herself to him in return
for the money for the phone. Although Jaime was shocked by her
behavior, he felt he needed to placate her and get her out of the
room, so he kissed her inner thigh, which explained why his DNA
was on the swab she gave to the police, although they had no
sexual contact.
       Jaime agreed to go to the police because he felt that he had
failed his family and because he recently lost his mother. Those
were the reasons he told officers, “[w]hatever my daughter says,
that’s true.” He believed M.J. falsely accused him as retaliation
for his past efforts to discipline her. Jaime ingested alcohol and
marijuana before going to the police station.

   III.   Prosecution rebuttal

      Detective Pedraza testified that, based on his training and
experience, he did not believe Jaime was under the influence of
alcohol or drugs during his August 9 interview.


                         DISCUSSION

   I.     Jaime’s Miranda argument

      Jaime contends the trial court prejudicially erred by
admitting statements he made to the police during a custodial
interrogation without being advised of his Miranda rights. The




                                 7
Attorney General argues Jaime has forfeited his argument by not
objecting below, that even assuming the argument was not
forfeited, he was not in custody for purposes of Miranda, and
even assuming he was in custody, any error was harmless. For
the reasons discussed below, we conclude Jaime has forfeited his
Miranda argument.

   A. Background

      On August 9, 2018, Jaime’s family came to the West Covina
Police Department because M.J. wanted to report the sexual
abuse. Officer Melnyk met Jaime’s family of four (Jaime, his wife,
his son, and his daughter) in the police station lobby. Before
Officer Melnyk spoke with M.J., he first asked to speak with
Jaime. Jaime told Officer Melnyk that “[w]hatever [M.J.] says is
what happened.” Officer Melnyk escorted M.J. to an interview
room and spoke to her for over an hour. Detectives Pedraza and
Pruitt then interviewed Jaime.
      Before trial, defense counsel made a motion under Evidence
Code section 402 to exclude the tape and transcript of Jaime’s
conversation with Detectives Pedraza and Pruitt, or
alternatively, to redact the transcript. The prosecution argued
Jaime’s initial statement to Officer Melnyk that “everything
[M.J.] says is true” was admissible because he voluntarily came
to the police station and voluntarily made the statement without
any show of force by the police. The prosecution argued Jaime’s
statements during the interview were admissible because Jaime
came to the police station voluntarily and entered the interview
voluntarily, and because Detectives Pedraza and Pruitt told him
during the interview that he was not under arrest. Defense




                                8
counsel argued the detectives used interrogation tactics that were
coercive, aggressive, and guilt-inducing, rendering the contents of
the interview inadmissible.
      The trial court concluded Jaime’s pre-interview statement
(“everything [M.J.] says is true”) was admissible because Jaime
came to the police station voluntarily and made the statement
voluntarily. With respect to the actual interview with the
detectives, the court stated as follows:

      But the whole point is, was this a custodial setting,
      which would otherwise require a Miranda warning.
      [Jaime] was certainly notified that he was not under
      arrest, and that they were simply there to follow up
      on these accusations, ask a few questions. And again,
      [Jaime’s] responses were not earth-shattering[5] for
      purposes of the People’s case, but certainly it’s
      information that the jury should be entitled to
      consider, so relevan[t].

      So if there is a Miranda argument that the defense
      would like to prompt, my tentative ruling would be to
      deny it because, quite frankly, it wasn’t a custodial
      situation, even if the questions could be considered
      interrogative in nature. In terms of relevancy,
      certainly adoptive admissions and the evasive
      behavior could show a consciousness of guilt [on the]
      part of the accused.




5     The court’s comment regarding the responses not being
earth-shattering was in reference to the fact that Jaime was
evasive throughout the interview.




                                9
The court ruled the interview admissible and allowed the jury to
give it whatever weight it deemed appropriate.

   B. Analysis

      The Attorney General argues Jaime has forfeited his
Miranda argument by not objecting below on that specific
ground. In his reply brief, Jaime argues the record “belies [the
Attorney General’s] assertion of forfeiture[,]” but points to no
specific place in the record where his trial attorney objected on
Miranda grounds or argued the interview was custodial. In our
review of the record, we see no objection on Miranda grounds.
Defense counsel argued the interview was inadmissible because
the detectives’ questions were coercive, but never argued Jaime
was in custody for Miranda purposes. His Miranda argument is
therefore forfeited. (See, e.g., People v. Linton (2013) 56 Cal.4th
1146, 1166 (Linton) [concluding defendant forfeited Miranda
argument on appeal by not raising it in the trial court].)6
      Because Jaime has forfeited his Miranda argument, we
decline to address whether his interview with Detectives Pedraza
and Pruitt was a custodial interrogation. Furthermore, even
assuming the interview was custodial, any error in admitting its


6     Although the trial court discussed its tentative ruling on
the applicability of Miranda in response to the prosecution’s
argument that Jaime was not in custody, defense counsel never
raised an objection on Miranda grounds or argued the interview
was custodial. As a result, the theory was never fully litigated,
and the facts surrounding whether the interview was custodial
were not fully developed below. (See Linton, supra, 56 Cal.4th at
p. 1166.)




                                10
contents would have been harmless beyond a reasonable doubt.
(Chapman v. California (1967) 386 U.S. 18, 24 [87 S.Ct. 824, 17
L.Ed.2d 705] (Chapman).) As the trial court noted, Jaime’s
responses during the interview “were not earth-shattering.” He
essentially evaded the detectives’ questions and attempted to
paint himself as a concerned parent and a victim of
circumstances beyond his control. Furthermore, the prosecution’s
case against Jaime was very strong. Before the interview, Jaime
voluntarily admitted to Officer Melnyk that “[w]hatever [M.J.]
says is what happened.” Additionally, M.J.’s testimony
undoubtedly played a central role in the jury returning guilty
verdicts, as did G.J.’s testimony that Jamie told him he engaged
in oral sex with M.J. For these reasons, any alleged error would
have been harmless.7

  II.   Jaime’s contention that his statements were
        involuntary

      Jaime next argues the contents of his interview with
Detectives Pedraza and Pruitt were inadmissible because the
statements were involuntary. The Attorney General contends the



7     In supplemental briefing, Jaime argues that in light of our
Supreme Court’s recent decision in People v. Henderson (2020) 9
Cal.5th 1013, his interview with the detectives should have
ceased once he invoked his right to counsel. Even assuming
Jaime’s request for counsel rendered his subsequent statements
inadmissible, the error would still have been harmless beyond a
reasonable doubt based on M.J.’s testimony, G.J.’s testimony, and
Jaime’s voluntary inculpatory statement to Officer Melnyk (i.e.,
“[w]hatever [M.J.] says is what happened”).




                               11
statements were voluntary, and even assuming they were not,
any error was harmless. We agree with the Attorney General.
         “Both the state and federal Constitutions bar the
prosecution from introducing a defendant’s involuntary
confession into evidence at trial. [Citations.]” (Linton, supra, 56
Cal.4th at p. 1176.) “A confession is involuntary if the
“‘“‘influences brought to bear upon the accused were “such as to
overbear petitioner’s will to resist and bring about confessions not
freely self-determined.”’”’ [Citation.]” (People v. Wall (2017)
3 Cal.5th 1048, 1065-1066 (Wall).) “‘A confession may be found
involuntary if extracted by threats or violence, obtained by direct
or implied promises, or secured by the exertion of improper
influence.’ [Citation.]” (Id. at p. 1066.) “However, ‘no single factor
is dispositive in determining voluntariness . . . rather[,] courts
consider the totality of the circumstances.’ [Citation.]” (Ibid.)
         In reviewing Jaime’s argument that his statements were
involuntary, we “‘“ . . . examine the uncontradicted facts
surrounding the making of the statements to determine
independently whether the prosecution met its burden and
proved that the statements were voluntarily given without
previous inducement, intimidation, or threat. [Citations.] . . .”’”
(People v. Maury (2003) 30 Cal.4th 342, 404 (Maury).)
“‘ . . . When, as here, the interview was tape-recorded, the facts
surrounding the giving of the statement are undisputed, and the
appellate court may independently review the trial court’s
determination of voluntariness. [Citation.]’” (Ibid.)
         Applying these principles, we conclude Jaime’s statements
during his interview with Detectives Pedraza and Pruitt were
voluntary. Nothing in the record suggests Jaime made any of the
statements as a result of threats, violence, express or implied




                                 12
promises, or any other improper influence on the part of the
detectives. (See Wall, supra, 3 Cal.5th at p. 1066.) Furthermore,
even assuming we were to conclude the statements were
involuntary, the admission of the statements would be harmless
beyond a reasonable doubt. (Chapman, supra, 386 U.S. at p. 24.)8

   III.   Jaime’s flight instruction argument

       Jaime lastly argues the trial court’s decision to provide the
jury a modified flight instruction, combined with the errors he
asserts in his first two arguments, prejudicially violated his right
to due process. We disagree.
       M.J. told Jaime that if he left the house, she would not
report him to the police. Jaime responded: “You know what? I’m
going to just leave,” and “I can be homeless. I could go out
and . . . hide from the police.” Jaime testified that on the morning
he went to the police station with his family, he was preparing to
leave the house. He had called his brother, who was homeless,
and an aunt with whom he might stay. Jaime did not end up
leaving the house because he was inebriated and did not want to
leave.
       Based on the above evidence, the trial court proposed
instructing the jury on flight using CALCRIM 372. The court
explained that a modified version of the instruction was proper
because Jaime’s statements about leaving, becoming homeless,
and hiding from the police were a threat to flee. Defense counsel
objected, arguing Jaime did the opposite of fleeing by going to the


8    The same prejudice analysis that applies to Jaime’s
Miranda argument (see above) applies here.




                                 13
police station. The trial court noted Jaime voluntarily went to the
police, but had threatened to do something different, which was
sufficient to warrant giving CALCRIM 372. The court modified
CALCRIM 372 and instructed the jury as follows: “If the
defendant threatened to flee immediately after he was accused of
committing the crime, that conduct may show that he was aware
of his guilt. If you conclude that the defendant threatened to flee,
it is up to you to decide the meaning and importance of that
conduct. However, evidence that the defendant threatened to flee
cannot prove guilt by itself.”
       We need not decide whether the trial court erred by giving
the modified flight instruction. Even assuming the court’s use of
the instruction was error, it is not reasonably probable the
outcome would have been more favorable to Jaime absent the
instruction. (People v. Watson (1956) 46 Cal.2d 818, 836-837.)
“The instruction did not assume that flight [or threat of flight]
was established, but instead permitted the jury to make that
factual determination and to decide what weight to accord it.
[Citation.]” (People v. Carter (2005) 36 Cal.4th 1114, 1182-1183.)
Moreover, the trial court instructed the jury using CALCRIM
200, which provided: “Some of these instructions may not apply,
depending on your findings about the facts of the case. Do not
assume just because I give a particular instruction that I am
suggesting anything about the facts. After you have decided what
the facts are, follow the instructions that do apply to the facts as
you find them.” Indeed, even assuming we were to conclude the
giving of the instruction was error, and even if we were to also
conclude the admission of Jaime’s interview with Detectives
Pedraza and Pruitt was error, the cumulative effect of these
alleged errors would still be harmless beyond a reasonable doubt




                                14
based on M.J.’s testimony, G.J.’s testimony, and Jaime’s
statement to Officer Melnyk.

                       DISPOSITION
     The judgment is affirmed.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




CURREY, J.



We concur:




MANELLA, P.J.




WILLHITE, J.




                               15